PER CURIAM.
Upon consideration of the briefs and record we find no error in the trial judge’s award of alimony and division of property in this dissolution proceeding. However, as to the restraining order entered against appellant, we think it would be appropriate, as suggested and agreed to by appellee in his brief, for the order to be modified so as to permit Mrs. Clary’s attendance of funeral *7services for friends or members of her family held at the Clary Funeral Home. Our affirmance is therefore without prejudice to appellant’s right to obtain such a modification.
ERVIN, LARRY G. SMITH and SHIVERS, JJ., concur.